EXHIBIT CPI Corp. Computation of Per Common Share Income (Loss) - Diluted (Unaudited) in thousands, except share and per share data 12 Weeks Ended May 2, 2009 April 26, 2008 Diluted: Net income (loss) applicable to common shares: From continuing operations $ 2,329 $ (92 ) From discontinued operations - (164 ) Net income (loss) $ 2,329 $ (256 ) Shares: Weighted average number of common shares outstanding 9,600,580 17,047,354 Dilutive effect of exercise of certain stock options - - * Less: Treasury stock - weighted average (2,651,781 ) (10,595,319 ) Weighted average number of common and common equivalent shares outstanding 6,948,799 6,452,035 Net income (loss) per common and common equivalent shares: From continuing operations $ 0.34 $ (0.01 ) From discontinued operations - (0.03 ) Net income (loss) $ 0.34 $ (0.04 ) *The effect of stock options in the amount of 4,774 shares was not considered as the effect is antidilutive.
